TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00050-CR




Teodoro Benavides, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2044396, HONORABLE FRED A. MOORE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
A jury found appellant Teodoro Benavides guilty of burglary of a habitation.  See Tex.
Pen. Code Ann. § 30.02 (West 2003).  The jury assessed punishment, enhanced by two previous
felony convictions, at forty-five years’ imprisonment.
Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s brief and filed both a pro se written
response and a pro se brief.
We have reviewed the record, counsel’s brief, the pro se response, and the pro se
brief.  We agree that the appeal is frivolous.  We find nothing in the record that might arguably
support the appeal.  See Bledsoe v. State, No. PD-300-04, 2005 Tex. Crim. App. LEXIS 1969, at *7-8 (Tex. Crim. App. Nov. 16, 2005).  Counsel’s motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Affirmed
Filed:   February 16, 2006
Do Not Publish